 



Exhibit 10.6

As of May 3, 2004     

GMAC COMMERCIAL FINANCE LLC
1290 Avenue of the Americas
New York, New York 10104

Re: Amendment to ARMS Agreement

Gentlemen:

     Reference is made to that certain Restated and Amended Accounts Receivable
Management and Security Agreement dated July 13, 1998 (as the same now exists or
may hereafter be amended, restated, renewed, replaced, substituted,
supplemented, extended, or otherwise modified, the “ARMS Agreement”) by and
between GMAC COMMERCIAL FINANCE LLC, successor by merger to GMAC COMMERCIAL
CREDIT LLC (“Lender”) and TARGET LOGISTIC SERVICES, INC. (“Borrower”), formerly
known as Target Air Freight, Inc. Reference is also made to (i) the Amendment
Letter dated January 25, 2001 between Lender and Borrower; (ii) the Letter
Agreement dated January 25, 2001 between Lender and Borrower; (iii) Letter re:
Amendment to ARMS Agreement dated as of September 20, 2002 between Lender and
Borrower; and (iv) Letter re: Amendment to ARMS Agreement dated as of February
12, 2003 between Lender and Borrower. All capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the ARMS Agreement.

     Borrower has requested that Lender amend and modify certain terms of the
ARMS Agreement, which Lender has agreed to do subject to and on the terms and
conditions contained in this Letter Re: Amendment to ARMS Agreement (the
“Amendment”).

     In consideration of the foregoing, the parties hereto mutually agree as
follows:

1. Definitions.

     (a) Amendment to Definitions. Effective as of the date hereof, the
following definitions appearing in paragraph 1(A) of the ARMS Agreement are
hereby amended and restated in their entirety as follows:



  (i) ““Closing Date” means May 3, 2004.”     (ii) ““Contract Rate” means
(a) for the period commencing on the Closing Date and ending on the last day of
the calendar month during which Lender has received Borrower’s audited financial
statements for fiscal year ending June 30, 2004, a rate equal to the Alternate
Base Rate plus three-quarters of one percent (.75%); and (b) for the period
commencing on the first day of the month immediately following Lender’s receipt
of Borrower’s audited financial statements for fiscal year ending June 30, 2004
and at all times thereafter for the balance of the Term, measured and adjusted
quarterly, (i) if the Borrower’s actual EBITDA is less than one hundred twenty
five percent (125%) of Borrower’s Projected EBITDA, then a rate equal to the
Alternate Base Rate plus three-quarters of one percent (.75%); or (ii) if the
Borrower’s actual EBITDA is greater than or equal to one hundred twenty five
percent (125%) of Borrower’s Projected EBITDA, then a rate equal to the
Alternate Base Rate plus one-half of one percent (.50%).”     (iii) ““Maximum
Revolving Amount” shall mean (a) for the period commencing on the Closing Date
through and including March 31, 2005, Thirteen Million ($13,000,000) Dollars;
and (b) from and after April 1, 2005, Fifteen Million ($15,000,000) Dollars.”  
  (iv) ““Settlement Date” means one (1) Business Day after the day on which the
applicable Account is actually collected by Lender.”

 



--------------------------------------------------------------------------------



 



  (v) ““Term” means the Closing Date through March 31, 2007, subject to
acceleration upon the occurrence of an Event of Default hereunder or other
termination hereunder.”

     (b) Additional Definitions. Effective as of the date hereof, paragraph 1(A)
of the ARMS Agreement is hereby amended by adding the following definition in
the appropriate alphabetical position:



  (i) ““Capital Lease” means any lease of any property (whether real, personal
or mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.”     (ii) ““Fixed Charge Coverage Ratio” means the ratio of the following
for the applicable measurement period: (a) the sum of (i) EBITDA minus
(ii) unfunded cash capital expenditures to (b) Interest Expense, plus principal
payments payable on Funded Debt, plus lease payments due on all Capital Leases
for the applicable measurement period, plus taxes paid during the measurement
period, plus cash dividends (all calculated without duplication).”     (iii)
““Funded Debt” means all of Borrower’s liabilities for borrowed money.”     (iv)
““Projected EBITDA” means, for any period, Borrower’s EBITDA projected in
Borrower’s yearly business plan delivered pursuant to paragraph 11 hereof which
shall be acceptable to Lender, in its good faith business judgment.”

2. Amendments to ARMS Agreement.

     (a) Effective as of the date hereof, paragraph 5(b)(i) of the ARMS
Agreement is hereby amended and restated in its entirety as follows:



      “(i) (A) for the period commencing on the Closing Date through and
including March 31, 2005, in the event the average closing daily unpaid balances
of all Revolving Credit Advances hereunder during any calendar month is less
than $7,800,000, Borrower shall pay to Lender a fee at a rate per annum equal to
one-half of one percent (.50%) on the amount by which $7,800,000 exceeds such
average daily unpaid balance; and



         (B) from and after April 1, 2005, in the event the average closing
daily unpaid balances of all Revolving Credit Advances hereunder during any
calendar month is less than $9,000,000, Borrower shall pay to Lender a fee at a
rate per annum equal to one-half of one percent (.50%) on the amount by which
$9,000,000 exceeds such average daily unpaid balance.            (C) Such fee
shall be calculated on the basis of a year of 360 days and actual days elapsed,
shall be charged to Borrower’s account on the first day of each month with
respect to the prior month, and shall not be subject to refund, rebate or
proration for any reason.”

     (b) Effective as of the date hereof, paragraph 5(b)(ii) of the ARMS
Agreement is hereby amended and restated in its entirety as follows:



      “(ii) Administration Fee. Borrower shall pay Lender a loan administration
fee equal to $1,500 per month commencing on the first day of the month following
the Closing Date and on the first day of each month thereafter during the Term
(the “Administration Fee”). The Administration Fee shall be fully earned and
payable when due and shall not be subject to refund, rebate or proration for any
reason.”

     (c) Effective as of the date hereof, paragraph 5(b) of the ARMS Agreement
is hereby amended by adding the following subparagraph (iii) at the end thereof:



      “(iii) Audit Fees. Borrower shall pay to Lender on the first day of each
month following any month in which Lender performs any collateral monitoring —
namely any field examination, collateral analysis or other business analysis,
the need for which is to be determined by Lender and which monitoring is
undertaken

 



--------------------------------------------------------------------------------



 



      by Lender or for Lender’s benefit (the “Collateral Audits”) — an audit fee
in an amount equal to $850 per day for each person (other than Lender’s
management personnel) employed to perform such monitoring and in an amount equal
to $850 per day for each manager of Lender performing such monitoring, plus all
costs and disbursements incurred by Lender in the performance of such
examination or analysis (the “Audit Fee”). The Audit Fee shall be fully earned
and payable when due and shall not be subject to refund, rebate or proration for
any reason. Notwithstanding anything to the contrary contained herein, so long
as no Default or Event of Default shall be in existence, Borrower shall be
obligated to pay for no more than four (4) Collateral Audits per calendar year.”

     (c) Effective as of the date hereof, paragraph 12(u) of the ARMS Agreement
is hereby amended and restated in its entirety as follows:



      “(u) Borrower shall not permit the minimum Fixed Charge Coverage Ratio,
determined in accordance with GAAP on a consolidated basis, as of the end of any
twelve (12) consecutive month period ending as of the end each fiscal quarter,
commencing with the fiscal quarter ending June 30, 2004, to be less than
1.0:1.0.”

     (d) Effective as of the date hereof, paragraph 17 of the ARMS Agreement is
hereby amended and restated in its entirety as follows:



      “17. Term of Agreement. This Agreement shall continue in full force and
effect until the expiration of the Term. The Borrower may terminate this
Agreement at any time upon sixty (60) days’ prior written notice (“Termination
Date”) upon payment in full of the Obligations; provided, that, if such
termination takes place more than ninety (90) days’ prior to the end of the
initial Term or any renewal Term, Borrower pays an early termination fee in an
amount equal to the Required Percentage of the Maximum Revolving Amount. For the
purposes hereof, Required Percentage shall mean one percent (1%).”

3. Additional Capital Expenditures. In addition to the expenditures and/or
commitments permitted under paragraph 12(q) of the ARMS Agreement, Borrower may
use the proceeds of any cash equity capital contributions received by Borrower
to acquire or purchase any assets of any Person without prior approval from
Lender, provided, that, (a) the aggregate amount of such acquisitions or
purchases shall not exceed the cash equity capital contributions received by
Borrower, (b) the assets acquired or purchased shall be used by Borrower in the
conduct of its business as presently conducted and consistent with Borrower’s
current business plan, and (c) immediately prior to any such acquisition or
purchase and after giving effect thereto, no Event of Default or Incipient Event
of Default exists.

4. Amendment Fee. In consideration of the amendments set forth herein, Borrower
unconditionally agrees to pay to Lender an amendment fee in the amount of Thirty
Seven Thousand Five Hundred ($37,500) Dollars, which amendment fee shall be
fully earned as of the date hereof, shall not be subject to refund, rebate or
proration for any reason whatsoever, and shall be paid in two (2) installments
as follows: (a) the first installment shall be paid on the date hereof in the
amount of Thirty Two Thousand Five Hundred ($32,500) Dollars; and (b) the second
installment shall be paid on April 1, 2005 in the amount of Five Thousand
($5,000) Dollars. Each installment may be charged by Lender to any account of
Borrower maintained by Lender.

5. Condition to Effectiveness. The effectiveness of this Amendment and the
agreement of Lender to the modifications and amendments set forth in this
Amendment are subject to the fulfillment of the following conditions precedent:

     (a) Lender shall have received all fees and other amounts due and payable
to Lender upon or prior to the effectiveness of this Amendment;

     (b) Lender shall have received, in form and substance satisfactory to
Lender in its sole discretion, an original of this Amendment duly authorized,
executed and delivered by Borrower and acknowledged and consented to by Target
Logistics, Inc. (“Guarantor”); and

     (c) No Event of Default shall have occurred and be continuing on the date
of this Amendment, or would exist after giving effect to the transactions
contemplated under this Amendment.

 



--------------------------------------------------------------------------------



 



6. Release. In consideration of this Amendment and the performance thereof and
other good and valuable consideration, each of Borrower and Guarantor forever
releases and discharges Lender, its affiliates, officers, directors,
consultants, agents, and employees, and their respective successors and assigns
(collectively the “Released Parties”) from any and all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extent, executions, claims and
demands whatsoever, in law, admiralty or equity, without defense, offset or
counterclaim, which Borrower, directly or indirectly, ever had or now or can,
shall or may, have against any of the Released Parties for, upon, or by reason
of any matter, cause or thing whatsoever. Each of Borrower and Guarantor
expressly and explicitly acknowledges that it is aware of and is knowingly
waiving any rights that he, she, or it may have against the Released Parties
under the provisions of California Civil Code Section 1542 (and any similar
principle of law under any other applicable jurisdiction), which section reads
as follows:



      “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

In addition to the foregoing, each of Borrower and Guarantor agrees to forever
refrain and forbear from commencing, assisting, instituting, prosecuting or
encouraging others to institute or prosecute any litigation, action,
arbitration, administrative or other proceeding of any kind against any of the
Released Parties directly or indirectly arising out of, resulting from or
relating in any way to the subject matter of or the fact and course of conduct
underlying the releases granted herein.

7. Ratification. Except as otherwise set forth herein, no other changes or
modifications to the ARMS Agreement are intended or implied and, in all other
respects, the ARMS Agreement remains in full force and effect in accordance with
its existing terms and provisions and is hereby specifically ratified and
confirmed as of the date hereof. Except as specifically set forth herein,
nothing contained herein shall evidence a waiver or amendment by the Lender of
any other provision of the ARMS Agreement.

8. Successors and Assigns. The terms and provisions of this Amendment shall be
for the benefit of the parties hereto and their respective successors and
assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Amendment.

9. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original and all of which taken together constitute one amendment.
In making proof of this Amendment, it shall not be necessary to produce or
account for more than one counterpart signed by the party to be charged. This
Amendment may be executed and delivered via telecopier with the same force and
effect as if it were a manually executed and delivered counterpart.

10. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the matters set forth herein. This
Amendment cannot be changed, modified, amended or terminated except in a writing
executed by the party to be charged.

            Very truly yours,


TARGET LOGISTIC SERVICES, INC.
      By:   : /s/ Philip J. Dubato       Title: Vice President, Secretary and
Treasurer             

ACKNOWLEDGED AND AGREED:

GMAC COMMERCIAL FINANCE LLC

By: /s/

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Title:

--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT OF GUARANTOR

     1. Target Logistics, Inc. (as successor in interest to Amertranz Worldwide
Holding Corp., the “Guarantor”) has executed and delivered a Guaranty, dated
January 14, 1997 (the “Guaranty”) in favor of GMAC Commercial Finance LLC,
successor by merger to GMAC Commercial Credit LLC, formerly known as BNY
Factoring LLC, as successor by merger to BNY Financial Corporation (the
“Lender”). Guarantor hereby acknowledges and consents to the annexed Letter re:
Amendment to ARMS Agreement by and between Target Logistic Services, Inc. and
Lender and the transactions referred to thereunder (the “Amendment”), including
expressly agreeing in favor of Lender to the provisions of Section 6 to the
Amendment.

2. Guarantor hereby acknowledges, confirms and agrees that the Guaranty, the
General Security Agreement dated January 14, 1997 by and between Guarantor and
Lender and all other documents and agreements executed by Guarantor in
connection therewith, are and remain in full force and effect in accordance with
their respective terms as of the date hereof, and that all Obligations (as
defined in the Guaranty) are due and payable to Lender without offset, defense
or counterclaim of any kind, nature or description whatsoever.

            TARGET LOGISTICS, INC.
      By:   /s/ Philip J. Dubato       Title: Chief Financial Officer           

 